Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.4 Filed 12/07/20 Page 1 of 14

Exhibit 1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.5 Filed 12/07/20 Page 2 of 14

 

State of Michigan, In The Court Of Appeals

Plaintiff Complaint For Superintending Control

 

Verbal Arguments Requested
Lower Court Case 12-73990-PP

Parties
August 5, 2020
Daniel Callahan
380 Lake Street
Fruitport, MI 49415
Plaintiff

Vs.

Honorable Judge Karen Miedema & Honorable Judge Jon Van Allsburg
20" Circuit Court

414 Washington Avenue

Suite 300

Grand Haven, MI 49417

Defendants

 

Danie! Callahan Defense attorney unknown
Plaintiff: In Pro Se

380 Lake Street

Fruitport, MI 49415

Attorney For Plaintiff Attorney For Defendants
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.6 Filed 12/07/20 Page 3 of 14

Statement Of Complaint

Plaintiff complains, after 11 weeks, the Defendant(s) have failed to rule upon a properly filed motion
dated May 20, 2020, “ Respondent Motion For Disqualification Of A Judge / Court Reassignment”. The
Defendants have failed to rule upon the motion, it is their clear and legal duty to rule upon such motion
{Appendices 1).

Relief Requested

Daniel Callahan, Plaintiff, requests that the Court Of Appeats order Defendants to rule upon the
motion identified within the statement of complaint (Appendices 1).

Respectfully submitted,
, —<Z
Daniel Callahan

August 5, 2020

 
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.7 Filed 12/07/20 Page 4 of 14

 

State of Michigan, In The Court Of Appeals

Brief In Support Of Complaint

 

Verbal Arguments Requested
Lower Court Case 12-73990-PP

Parties
August 5, 2020
Daniel Callahan
380 Lake Street
Fruitport, MI 49415
Plaintiff

Vs.

Honorable Judge Karen Miedema & Honorable Judge Jon Van Allsburg
20" Circuit Court

414 Washington Avenue

Suite 300

Grand Haven, MI 49417

Defendants

 

Daniel Callahan Defense attorney unknown
Plaintiff: In Pro Se

380 Lake Street

Fruitport, Ml 49415

Attorney For Plaintiff Attorney For Defendants
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.8 Filed 12/07/20 Page 5 of 14

APPELLANTS BRIEF IN SUPPORT OF COMPLAINT

NOW COMES, Appellant, presenting the Appellant’s case for appeal by the State Of Michigan in The
Court Of Appeals. Plaintiff filed a proper and timely motion with the Defendants identified within the
complaint. The Defendants have failed to rule upon such motion after having been provided 11 weeks to
properly rule as required by Michigan Court Rules. Plaintiff requests The State Of Michigan In The Court
Of Appeals order Defendants to rule upon the motion.

Respectfully submitted,

Daniel Callahan

August 5, 2020

 
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.9 Filed 12/07/20 Page 6 of 14

 

State of Michigan, In The Court Of Appeals

Title Page

 

Lower Court Case 12-73990-PP

A Complaint For Superintending Control

Page 1 of 1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.10 Filed 12/07/20 Page 7 of 14

 

State of Michigan, In The Court Of Appeals

Table Of Contents

 

Lower Court Case 12-73990-PP

Table of Contents

Index Of AUTHOFITICS 20... eee ceceseesesssnecesesseesessesseeatesseseesseseessesescessceceeseeseedeceeeeeeaeereceeenetereneseesaeeneeseess i
Jurisdictional StateMent 00.0.0... cccecssssccseecesesccecsescsseecaeeeesescacesestenseseeseseresueensensuessseaescenestansaeseasoresssanes ii
Statement Of QUESTIONS ..........cceeesescseseeceeeeeceeseeececeecencaecaeeee ces sesceecensaeeeeseeaeseeecenceecueseseeeecsstsessseeeeeeeeees iii
Statement Of Facts oo... cecescccsssssssesscssesscsessesscsasscesseesesssesss cesses seesescescesesceesessessensceceeceesanceeceesenseeseeeneestes iv
AP RUMEINS 00... eececeeceseesceeacessesee cee ceessases cesses cee ceeceaconsesceeseaendaessessasseussaseasascesasssssussoeeceseeunsesauevaneaeaseatsnseates Vv
Relief REQUESTED o.oo... ccc ceceecseseeccssnsesscsscsssessesseseeaceaessesceseescaeseuseseesceacaasaeseenessesseseeeceessecaesesteeaseaeaseaeieee vi
APPeNiCe 1 ou... cceceecsecsecesceeceeenecsecseeneceeceeceecaeeeeceesieseesssseesuecueseuceecassersonsnessesaesnaceseasessenseatesseaneauenaena sana vil

Page 1of1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.11 Filed 12/07/20 Page 8 of 14

 

State of Michigan, In The Court Of Appeals

tndex Of Authorities

 

Lower Court Case 12-73990-PP
Table of Contents Page i — Index of Authorities

1. Rule 3.302 Superintending Control

(A) Scope. A superintending control order enforces the superintending control power
of a court over lower courts or tribunals.

(B) Policy Concerning Use. If another adequate remedy is available to the party
seeking the order, a complaint for superintending control may not be filed. See
subrule (D)(2), and MCR 7.101(A){2), and 7.304(A).

(C) Writs Superseded. A superintending control order replaces the writs of certiorari
and prohibition and the writ of mandamus when directed to a lower court or tribunal.

(D) Jurisdiction.

(1) The Supreme Court, the Court of Appeals, and the circuit court have jurisdiction to
issue superintending control orders to lower courts or tribunals.

(2) When an appeal in the Supreme Court, the Court of Appeals, or the circuit court is
available, that method of review must be used. If superintending control is sought and
an appeal is available, the complaint for superintending control must be dismissed.

(E) Procedure for Superintending Control in Circuit Court.

(1) Complaint. A person seeking superintending control in the circuit court must file a
complaint with the court. Only the plaintiff's name may appear in the title of the
action (for example, /n re Smith). The plaintiff must serve a copy of the complaint on
the court or tribunal over which superintending control is sought. If the superintending
control action arises out of a particular action, a copy of the complaint must also be
served on each other party to the proceeding in that court or tribunal.

(2) Answer. Anyone served under subrule (E)(1) may file an answer within 21 days
after the complaint is served.

(3) Issuance of Order; Dismissal.

Page 1 of 2
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.12 Filed 12/07/20 Page 9 of 14

(a) After the filing of a complaint and answer or, if no answer is filed, after expiration
of the time for filing an answer, the court may

(i) issue an order to show cause why the order requested should not be issued,
(ii) issue the order requested, or
(111) dismiss the complaint.

(b) If a need for immediate action is shown, the court may enter an order before an
answer is filed.

(c) The court may require in an order to show cause that additional records and papers
be filed.

(d) An order to show cause must specify the date for hearing the complaint.

Page 2 of 2
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.13 Filed 12/07/20 Page 10 of 14

 

State of Michigan, in The Court Of Appeals

Statement Of Jurisdiction

 

Lower Court Case 12-73990-PP

Table of Contents Page ii — Jurisdictional Statement

1. This court has jurisdiction per MCR 7.203 (C)(1)

Page 1 of 1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.14 Filed 12/07/20 Page 11 of 14

 

State of Michigan, In The Court Of Appeals

Statement Of Questions
Lower Court Case 12-73990-PP

Table of Contents page iii - Statement of Questions

1. Should the Defendants have properly ruled upon the motion in question as stated within the
Plaintiffs complaint as allowed for by Michigan Court Rules and of which is their clear and legal
duty?

2. Should the Michigan Court Of Appeals order the Defendants to rule upon the motion in
question?

Page 1of1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.15 Filed 12/07/20 Page 12 of 14

 

State of Michigan, In The Court Of Appeals

Statement Of Facts

 

Lower Court Case 12-73990-PP

Table of Contents Page iv — Statement of Facts

 

1. The Defendants identified within the Complaint For Superintending Control! have failed to rule
upon the motion identified within Appendices 1 which is their clear and legal duty.

Page 1lof1
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.16 Filed 12/07/20 Page 13 of 14

 

State of Michigan, In The Court Of Appeals

Statement Of Arguments

 

Lower Court Case 12-73990-PP

Table of Contents page v — Arguments

ARGUMENT 1

{. PRINCIPLE POINT — Plaintiff filed a proper and timely motion with the Defendants who failed to
rule upon such motion after 11 weeks have since passed.

It. STANDARD OF REVIEW — Michigan Court Rules.

tH. PRESERVATION OF ERROR - Refer to Appendices 1, a proper motion that has been verified as
filed on record with the Defendants within the 20" Circuit Court Of Michigan.

iV. | ANALYSIS — The Defendants have failed to perform their clear and legal duty.

V. RELIEF REQUESTED — Require the Defendants to perform their clear and legal duty by ordering
the Defendants to rule upon the motion.

Page lofi
Case 1:20-cv-01170-JTN-PJG ECF No. 1-1, PagelD.17 Filed 12/07/20 Page 14 of 14

 

State of Michigan, In The Court Of Appeals

Relief Request Statement

 

Lower Court Case 12-73990-PP

Table of Contents Page vi — Relief Requested

Appellant requests The State of Michigan Court of Appeals offer relief with this case under appeal for
Superintending Control by the remedy stated below.

1. Plaintiff requests that the Michigan Court Of Appeals order Defendants to rule upon the motion
identified within the statement of complaint (Appendices 1).

Respectfully submitted,
—, ‘ Zs
Daniel Callahan

August 5, 2020

 

Page 1 of 1
